Citation Nr: 0906883	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  03-25 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from February 1943 to 
January 1946.  The Veteran died in July 1996; the appellant 
is his widow.  

The instant claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 decision 
issued by the RO.  

The Board previously remanded the claim in February 2006 for 
additional development of the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant of any further action required on her part.  


REMAND

As indicated, this claim was remanded in February 2006 for 
additional development of the record.  Unfortunately, the 
Board finds that the requested action was not sufficiently 
completed.  Accordingly, a remand is mandatory.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In pertinent part, the February 2006 remand ordered that the 
following development occur:

4.  The RO should request that the 
Defense Threat Reduction Agency (DTRA) 
provide a new reconstructed radiation 
dose estimate for the veteran, who was in 
Japan in September 1945.  The DTRA should 
clearly indicate that the reconstructed 
dose estimate was calculated using the 
revised methodology as a result of the 
May 8, 2003 report from the National 
Academies Press, A Review of the Dose 
Reconstruction Program of the Defense 
Threat Reduction Agency (2003).  

5.  After obtaining a reconstructed dose 
estimate, the RO should refer the claim 
to VA's Under Secretary for Benefits for 
an opinion in accordance with 38 C.F.R. 
§ 3.311(c) (2005).  

In a letter dated in July 2008, the Appeals Management Center 
(AMC) requested that the DTRA furnish verification of the 
Veteran's participation in a radiation risk activity.  The 
AMC supplied some pertinent information to enable the DTRA to 
complete the verification.  

Later in July 2008 and in September 2008, the DTRA, by 
facsimile, requested that the AMC provide certain information 
to enable its radiation risk activity verification.  

In September 2008, the DTRA, by letter, again contacted the 
AMC.  The letter indicated that the DTRA had not received a 
response from AMC concerning either its July or September 
2008 inquiries.  The letter stated that "[A]ccordingly, we 
are returning your inquiry."  

Apparently, DTRA was unable to provide a new reconstructed 
radiation dose estimate for the Veteran.  There is some 
evidence that AMC did seek an opinion from VA's Under 
Secretary for Benefits in accordance with 38 C.F.R. 
§ 3.311(c).  As there is no response contained in the record, 
the development mandated by regulation appears not to have 
been accomplished.  Additional action is therefore required.  
Stegall, supra.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should request that the 
Defense Threat Reduction Agency (DTRA) 
provide a new reconstructed radiation 
dose estimate for the Veteran, who is 
shown to have been present in Japan in 
September 1945 and to have departed from 
the country in December 1945.  The DTRA 
should clearly indicate that the 
reconstructed dose estimate was 
calculated using the revised methodology 
as a result of the May 8, 2003 report 
from the National Academies Press, A 
Review of the Dose Reconstruction Program 
of the Defense Threat Reduction Agency 
(2003).  

2.  After obtaining a reconstructed dose 
estimate, the RO should refer the claim 
to VA's Under Secretary for Benefits for 
the opinion required in accordance with 
38 C.F.R. § 3.311(c) (2008).  

3.  Following completion of all indicated 
development, the AMC should then 
readjudicate the issue on appeal in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the appellant should be furnished with a 
supplemental statement of the case and 
should be afforded the appropriate period 
of time to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


